OPINION — AG — **** A NON-PROFIT CORPORATION IS ADEQUATELY DEFINED IN 18 O.S. 1968 Supp., 10-14 [18-10-14]. THE DETERMINATION OF WHAT ENTITIES MEET THAT STANDARD, AS WELL AS THE DETERMINATION OF WHAT CONSTITUTES RELIGIOUS, EDUCATIONAL AND BENEVOLENT CORPORATIONS RESTS IN THE DISCRETION OF THE SECRETARY OF STATE. INSOFAR AS 18 O.S. 1968 Supp., 10-14 [18-10-14], GIVES A TOTALLY INDEPENDENT VEHICLE FOR INCORPORATION IN OKLAHOMA, HENCEFORTH, THE ARTICLES OF INCORPORATION, DURATION OF CORPORATE EXISTENCE, AND FILING FEES OF SUCH CORPORATIONS WILL BE GOVERNED BY THE PARTICULAR PROVISION UNDER WHICH INCORPORATION IS SOUGHT. CITE: 18 O.S. 1961 561 [18-561], 18 O.S. 1961 581 [18-581] REID ROBISON